DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed September 26, 2022 have been received and entered into the case. Claims 1 – 20 are pending; claims 18 – 20 are withdrawn as being drawn to non-elected subject matter.  Claims 1 – 17 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganism, Bacillus endophyticus DS43 is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

Response to Arguments
	Applicant acknowledges the rejection above, however fails to provide the requisite statements and proof of deposit under the terms of the Budapest Treaty.

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 are withdrawn due to applicant’s amendment. Specifically, the limitations requiring 100% sequence identity and the medium including phosphorous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. (2017) in view of Berekaa (US 2018/0066291).
Regarding claims 1 – 2, Ram teaches a method for producing fluorescent antibacterial compositions (abstract, p.73, Tables 2, 3), the method comprising culturing a Bacillus endophyticus in a suitable medium (p.69-72); extracting the cultured bacillus with acetone (an organic solvent); and recovering a fluorescent pigment therefrom (p.68). Although the reference does not teach the B. endophyticus having the claimed SEQ ID 1, the reference teaches the method is successful with the instant species, or identifies a finite number of predictable solutions with a reasonable expectation for success. Thus, at the time the claims were filed, it would have been obvious to one or ordinary skill in the art to substitute other strains in the methods of Ram as a matter of routine practice and experimentation and with a reasonable expectation for successfully obtaining the same or similar result.
Ram does not teach the method wherein the medium further includes phosphorus. However, Ram does teach the methods wherein the various nutrients can and should be optimized when culturing the B. endophyticus (abstract). At the time the claims were filed, the phosphorus was known in the art to support growth of Bacillus. In support, Berekaa US teaches methods for culturing Bacillus species wherein the medium includes phosphorus (0043, 0045). Thus, as evidenced by the cited references, it would have been obvious to one of ordinary skill in the art to optimize the nutrient media components and amounts thereof as guided by Ram and with a reasonable expectation for successfully culturing the Bacillus of Ram.
Regarding claims 4, 6 – 9 and 12, Ram does not teach the method wherein the medium includes disodium phosphate dodecahydrate, date syrup having the claimer properties, the claimed sugars, or additional nutrients. However, Ram does teach the methods wherein the various nutrients can and should be optimized when culturing the B. endophyticus (abstract). Specifically, Ram teaches the method should include a nutrient medium with optimized amounts and types of sugar, nitrogen sources and amino acids for the Bacillus (p.68 and Tables). At the time the claims were filed, the instant components were known in the art to support growth of Bacillus. In support, Berekaa US teaches methods for culturing Bacillus species wherein the medium includes 0.1 – 5 g/L disodium phosphate dodecahydrate (0043, 0045), date syrup (0010) comprising the claimed amounts of sugars (0013), date syrup in the claimed amount (0014), the claimed amount of molasses or palm sugar (0015), and claimed amount of additional nutrients (0016-0017). Thus, as evidenced by the cited references, it would have been obvious to one of ordinary skill in the art to optimize the nutrient media components and amounts thereof as guided by Ram and with a reasonable expectation for successfully culturing the Bacillus of Ram.
Regarding claim 5, the medium includes sugar (p.68).
Regarding claims 10 – 11 and 13, the medium can be TSB or a nutrient broth (abstract, p.68); and may further include cysteine, leucine, methionine, tryptophan, histidine, glutamine and/or proline at 0.5% (p.68). 
Regarding claims 14 – 16, Ram does not teach the method wherein the Bacillus are cultured under mechanical agitation and fed batch as claimed.  However, Ram does teach culturing at 37C (p.67) for 48 hours as claimed.  At the time the claims were filed, the instant method for culturing Bacillus were known in the art to support growth of Bacillus. In support, Berekaa US teaches methods for culturing Bacillus species wherein the bacteria are grown under agitation in a fed batch vessel (0018) and process as claimed (0018-0020).  As such, when considering the teachings of the prior art, it would have been obvious to one of ordinary skill in the art to culture the Bacillus of Ram under the conditions of Berekaa and with a reasonable expectation of success.
Regarding claim 17, the fluorescent composition is extracted from the fermentation broth (or solution) with acetone (organic solvent) and purified by chromatography (p.68).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. (2017) in view of Berekaa (US 2018/0066291) and further in view of Berekaa et al. (2016, cited on IDS filed 11.18.2020, NPL AZ).
Regarding claim 1, Ram teaches a method for producing fluorescent antibacterial compositions (abstract, p.73, Tables 2, 3), the method comprising culturing a Bacillus endophyticus in a suitable medium (p.69-72); extracting the cultured bacillus with acetone (an organic solvent); and recovering a fluorescent pigment therefrom (p.68). Although the reference does not teach the B. endophyticus having the claimed SEQ ID 1, the reference teaches the method is successful with the instant species, or identifies a finite number of predictable solutions with a reasonable expectation for success. Thus, at the time the claims were filed, it would have been obvious to one or ordinary skill in the art to substitute other strains in the methods of Ram as a matter of routine practice and experimentation and with a reasonable expectation for successfully obtaining the same or similar result.
Ram does not teach the method wherein the medium further includes phosphorus. However, Ram does teach the methods wherein the various nutrients can and should be optimized when culturing the B. endophyticus (abstract). At the time the claims were filed, the phosphorus was known in the art to support growth of Bacillus. In support, Berekaa US teaches methods for culturing Bacillus species wherein the medium includes phosphorus (0043, 0045). Thus, as evidenced by the cited references, it would have been obvious to one of ordinary skill in the art to optimize the nutrient media components and amounts thereof as guided by Ram and with a reasonable expectation for successfully culturing the Bacillus of Ram.
Regarding claim 3, the combination of Ram and Berekaa US does not teach the method wherein the B. endophyticus is the claimed strain. However, the reference teaches the method is successful with the instant species, or identifies a finite number of predictable solutions with a reasonable expectation for success. Further, at the time the claims were filed, the claimed strain was well known in the art. In support, Berekaa 2016 teaches B. endophyticus strain DS43 (Table 2) as a common, non-pathogenic bacteria useful for biotechnological processes (p.1235). At the time the claims were filed, it would have been obvious to one or ordinary skill in the art to substitute other known strains in the methods obtained by the teachings of Ram and Berekaa US as a matter of routine practice and experimentation and with a reasonable expectation for successfully obtaining the same or similar result.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that the prior art does not teach methods using the claimed bacteria having the claimed SEQ ID; does not enabled the claimed strain to produce a fluorescent antibacterial compound; and does not include the claimed phosphorus in the culture media. Applicant further argues that the prior art does not teach or suggest any variables are result effective to achieve enhanced production of bioactive compounds.
However, these arguments fail to persuade.
Regarding the specific sequence ID and bacterial strain, Ram specifically teaches a method for producing fluorescent antibacterial compositions by culturing Bacillus endophyticus in a suitable medium wherein a fluorescent pigment is recovered therefrom. Although the reference does not teach the B. endophyticus having the claimed SEQ ID 1, the reference teaches the method is successful with the instant species, or identifies a finite number of predictable solutions with a reasonable expectation for success. Thus, at the time the claims were filed, it would have been obvious to one or ordinary skill in the art to substitute other strains in the methods of Ram as a matter of routine practice and experimentation and with a reasonable expectation for successfully obtaining the same or similar result. Further, the claimed strain is known in the prior art for biotechnological applications as disclosed by Berekaa 2016. Thus, absent evidence of an unexpected result attributed to the particular strain, it is maintained that one of ordinary skill in the art would have been motivated to substitute strains within the same species in the methods obtained by Ram and Berekaa and with a reasonable expectation for success.
Regarding the phosphorus, Ram teaches that the nutrients can and should be optimized when culturing the B. endophyticus (abstract). As evidenced by Berekaa US, the claimed amount of disodium phosphate dodecahydrate was known effective in culture media for Bacillus. Thus, as evidenced by the cited references, it would have been obvious to one of ordinary skill in the art to optimize the nutrient media components and amounts thereof as guided by Ram and with a reasonable expectation for successfully culturing the Bacillus of Ram.
Absent evidence of an unexpected result, benefit or advantage, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699